                                                                          Richard W. Epstein, Esq.
                                                                      1   (Pro Hac Vice Application to be Submitted)
                                                                          Jeffrey Backman, Esq.
                                                                      2   (Pro Hac Vice Application to be Submitted)
                                                                          GREENSPOON MARDER LLP
                                                                      3   200 East Broward Blvd., Ste. 1800
                                                                      4   Fort Lauderdale, FL 33301
                                                                          Tel: 954 491-1120
                                                                      5   Facsimile: 954-343-5624
                                                                          Richard.Epstein@gmlaw.com
                                                                      6   Jeffrey.Backman@gmlaw.com

                                                                      7   Phillip A. Silvestri, Esq.
                                                                          Nevada Bar No. 11276
                                                                      8   GREENSPOON MARDER LLP
                                                                          3993 Howard Hughes Parkway, Ste. 400
                                                                      9   Las Vegas, NV 89169
                                                                     10   Tel: 702-978-4249
                                                                          Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11   Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12   Incoming Attorneys for Plaintiffs
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                          and
                                                                     14
                                                                          Kimberly Maxson-Rushton
                                                                     15   Nevada Bar No. 5065
                                                                          Gregory Kraemer
                                                                     16   COOPER LEVENSON, P.A.
                                                                     17   1835 Village Center Circle
                                                                          Las Vegas, NV 89134
                                                                     18   T:     (702) 366-1125
                                                                          F:     (702) 366-1857
                                                                     19   krushton@cooperlevenson.com
                                                                          gkraemer@cooperlevenson.com
                                                                     20
                                                                     21   Attorneys for Plaintiffs

                                                                     22                               UNITED STATES DISTRICT COURT

                                                                     23                                       DISTRICT OF NEVADA
                                                                     24
                                                                          DIAMOND RESORTS INTERNATIONAL,                   CASE NO: 2:17-cv-3007-APG-VCF
                                                                     25   INC., a Delaware Corporation; DIAMOND
                                                                          RESORTS CORPORATION, a Maryland                     STIPULATION AND ORDER TO
                                                                     26   Corporation; DIAMOND RESORTS U.S.                   SUBSTITUTE ATTORNEYS FOR
                                                                          COLLECTION DEVELOPMENT, LLC, a                              PLAINTIFFS
                                                                     27   Delaware Limited Liability Company; and
                                                                     28   DIAMOND RESORTS MANAGEMENT,
                                                                          INC., an Arizona Corporation,

                                                                                                                       1
                                                                          41550448.1
                                                                      1                          Plaintiffs,
                                                                      2          v.

                                                                      3   REED HEIN & ASSOCIATES, LLC d/b/a
                                                                          TIMESHARE EXIT TEAM, a Washington
                                                                      4   Limited Liability Company; BRANDON
                                                                          REED, an individual and citizen of the State of
                                                                      5
                                                                          Washington; TREVOR HEIN, an individual
                                                                      6   and citizen of Canada; THOMAS
                                                                          PARENTEAU, an individual and citizen of the
                                                                      7   State of Washington; HAPPY HOUR MEDIA
                                                                          GROUP, LLC, a Washington Limited
                                                                      8   Liability Company; MITCHELL R.
                                                                      9   SUSSMAN, ESQ. d/b/a THE LAW OFFICES
                                                                          OF MITCHELL REED SUSSMAN &
                                                                     10   ASSOCIATES, an individual and citizen of
                                                                          the State of California; SCHROETER,
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                          GOLDMARK & BENDER, P.S., a
                                                                          Washington Professional Services
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                          Corporation; and KEN B. PRIVETT, ESQ., a
                                                                     13   citizen of the State of Oklahoma,

                                                                     14                          Defendants.
                                                                     15
                                                                     16          Plaintiffs Diamond Resorts International, Inc., Diamond Resorts Corporation, Diamond
                                                                     17   Resorts U.S. Collection Development, LLC, and Diamond Resorts Management, Inc.
                                                                     18   (collectively “Plaintiffs”), hereby authorize and consent to the substitution of Richard W.
                                                                     19   Epstein, Esq., Jeffrey A. Backman, Esq., and Phillip A. Silvestri, Esq. of the law firm
                                                                     20   Greenspoon Marder, LLP (collectively “Incoming Attorneys”) as attorneys of record in the
                                                                     21   above-entitled action, in the place and stead of Alfred J. Bennington, Jr., Esq., Michael L. Gore,
                                                                     22   Esq., Glennys Ortega Rubin, Esq., Daniel J. Barsky Esq., and Michael Quinn, Esq. of the law
                                                                     23   firm Shutts & Bowen, LLP (collectively “Outgoing Attorneys”). As of the date of filing of this
                                                                     24   Substitution of Counsel, Outgoing Attorneys shall not take any further action on behalf of
                                                                     25   Plaintiffs, and shall have no further
                                                                     26   ///
                                                                     27   ///
                                                                     28   ///


                                                                                                                            2
                                                                          41550448.1
Dated this 25th day of October, 2019




     Magistrate Judge
                                                                                                         CERTIFICATE OF SERVICE
                                                                      1
                                                                                 I HEREBY CERTIFY that on the 25th day of October, 2019, the foregoing was filed
                                                                      2
                                                                      3   with the Clerk of the Court using the CM/ECF System, which will serve a Notice of Electronic

                                                                      4   Filing upon all counsel of record and additionally served upon all counsel of record in paper
                                                                      5   form pursuant to LR IC 4-1(c)(4).
                                                                      6
                                                                      7                                                     /s/ Alfred J. Bennington, Jr.

                                                                      8                                                     ALFRED J. BENNINGTON, JR., ESQ.

                                                                      9
                                                                     10
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                        4
                                                                          41550448.1
